BAKER, J.
The appellant was convicted of murder in the district court of Gillespie county, and his punishment assessed at confinement in the penitentiary for life. The appellant has filed in this court his motion, duly signed and sworn to by him, requesting that his appeal be dismissed, and after due consideration thereof, and finding said motion in due form, this appeal is hereby ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.